COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-06-312-CV



FANTASY RANCH, INC.	APPELLANT





V.



CITY OF ARLINGTON, TEXAS	APPELLEES

AND LICENSE AND AMORTIZATION 

APPEAL BOARD OF THE CITY OF 

ARLINGTON, TEXAS	



----------

FROM THE 342
ND
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On December 4, 2006, we notified appellant that the trial court clerk responsible for preparing the record in this appeal had informed the court that arrangements had not been made to pay for the clerk’s record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  T
EX.
 R. A
PP.
 P. 35.3(a)(2).  We stated we would dismiss the appeal for want of prosecution unless appellant, within fifteen days, made arrangements to pay for the clerk’s record and provided this court with proof of payment.  

Because appellant has not made payment arrangements for the clerk’s record, it is the opinion of the court that the appeal should be dismissed for want of prosecution. 
  Accordingly, we dismiss the appeal.  
See
 T
EX
. R. A
PP
. P. 37.3(b), 42.3(b).

In addition, appellee’s Motion to Dissolve Post-Judgment Injunction is 
GRANTED
.  
See
 T
EX
. R. A
PP
. P. 24.4(a)(4).  The trial court’s orders suspending enforcement of the judgment are hereby vacated.

Appellant shall pay all costs of the 
appeal, for which let execution issue.



PER CURIAM 			





PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.                                       

DELIVERED: January 11, 2007.

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.